department of the treasury employer_identification_number contact person - id number contact telephone number vil internal_revenue_service p o box cincinnati oh number release date date date legend b program c year d year e year f dollars amount dear why you are receiving this letter this is our response to your date letter requesting approval of a set-aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request among various endeavors you initiated the first b symposium a few years ago bringing together a group of promising young scholars from around the world to share their academic interests through presenting research papers from different sub-disciplines using an innovative methodology of preparing and distributing their research papers several months before the symposium and doing summaries of papers other than their own the result was a resounding success with eagerness from various corners to see a continuation of this kind of symposium you are planning a second b symposium in year c you plan to bring together a group of promising young scholars who are eager to explore and share new ideas new methodologies new perspectives and new disciplines through creative interactions thereby broadening their minds and widening their horizons to help save sufficient funds for the year c symposium you will set_aside funds you plan to set_aside f dollars in the year d as an initial establishment for the year c symposium and another f dollars in the year e all funds set_aside will be paid in year c therefore all amounts set_aside for this project will be paid not more than months after the date of the first set-aside in year d basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do code sec_4942 and the income attributable to your set_aside s will your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal revenue also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure
